Review of the transcript of the proceedings under G. L. c. 112, § 12S, in the Superior Court discloses a responsive, alert and articulate young woman, sixteen years old. She clearly demonstrated her understanding of family finances and of diagnostic procedures involving suspected pregnancy. The judge *967asked no questions and received no answers from which he could fairly or rationally draw the inference that the minor was not mature. That finding is clearly erroneous. Contrast In the Matter of Moe, 12 Mass. App. Ct. 298, 299 (1981). To the contrary, the record before us demonstrates that the petitioner is a mature young woman.
Sondra Long Shick for the petitioner.
Upon review of the entire record, after hearing argument of counsel, and upon consideration thereof, it is ordered that the Superior Court judgment be and is reversed and that a new judgment enter declaring pursuant to G. L. c. 112, § 12S, that the petitioner is mature and capable of giving informed consent to the performance of an abortion and that a physician is authorized to perform an abortion as requested by the petitioner. The rescript is to issue forthwith.

So ordered.